 In the Matter of NATIONAL METER COMPANYandUNITEDELECTRICAL,RADIO AND MACHINEWORKERS OF AMERICA,LOCAL 1223CaseNo. C-743.-Decided February 15, 1939Meter Manufacturing Industry Interference,Restraint,and Coercion:oppo-sition to outside union expressed through suggestionthatemployees electcommittee to bargain withrespondent-Company-Dominated Union:employees'collectivebargaining committee initiated and sponsored by employer;domina-tion of and interference with formation and administration;support; disestab-lished,as agency for collective bargaining;contracts invalidated-Contract:depriving employees of right to demand written contract or closed shop withoutside union and to protest against discharge for union affiliation or activity,invalid-Discrimination:charges of,dismissed.Mr. Jacob Blum,for the Board.Kotzen, Mann d Siegel,byMr. Abraham Mann,of New York City,for the respondent.Mr. Robert Burstein,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United Electrical,Radio and Machine Workers of America, Local 1223, herein calledthe Union," the National Labor Relations Board, herein called theBoard, by Elinore M. Herrick, Regional Director for the SecondRegion (New York City), issued its complaint dated December 20,1937, against National Meter Company, herein called the respondent,alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning ofSection 8 (1), (2), and (3) and Section 2 (6) and (7) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.Copiesof the complaint, accompanied by notice of hearing, were duly served3 The Unionis referred to inthe originalcharge asUnited Electricaland Radio Work-ers of America,Local 1223.Since thedate of theoriginal charge its name has beenchanged to United Electrical,Radio and Machine Workersof America,Local 1223, andit so appears in the amended charge.During the hearing the complaint was amendedby substitutingthe present name of theUnion forthe former name.11 N. L. R. B., No. 30.320 NATIONAL METER COMPANY ET AL.321upon the respondent, the Union, and the Collective Bargaining Com-mittee of the Employees of National Meter Company, herein calledthe Committee.In respect to the unfair labor practices, the complaint alleged insubstance that on or about September 29, 1937, the respondent dis-charged and refused to reinstate George Green and Alois Wiedemannfor the reason that they had joined and assisted the Union; that onor about June 25, 1937, the respondent initiated, formed, and spon-sored a labor organization*or plan for the purpose of dealing with itsemployees concerning grievances, labor disputes, and conditions ofemployment, and dominated and interfered with its administrationand contributed support to it; that the respondent attempted tocoerce its employees into signing individual contracts of employ-ment in order to discourage membership in the Union; and that bythe afore-mentioned acts and by other acts the respondent has inter-fered with, restrained, and coerced its employees, and now is so in-terfering with, restraining, and coercing them, in the exercise of therights guaranteed in Section 7 of the Act.The respondent filed an answer dated December 24, 1937, denyingin substance that the respondent had engaged in or was engaging inthe alleged unfair labor practices, and requesting that the complaintbe dismissed.Pursuant to notice, a hearing was held in New York City on May23, 24, 25, and 26, 1938, before William Seagle, the Trial Examinerduly designated by the Board. The Board and the respondent wererepresented by counsel and participated in the hearing.Full op-portunity to be heard, to examine and cross-examine witnesses, andto produce evidence bearing upon the issues was afforded all parties.At the conclusion of the Board's case, counsel for the Board movedthat the complaint be conformed to the proof.The motion wasgranted.At the conclusion of the Board's case and at the close of thehearing, counsel for the respondent moved that the complaint bedismissed on the ground that the original charge was not attachedto the complaint pursuant to National Labor Relations Board Rulesand Regulations-Series 1, as amended.The motion was denied.Article II, Section 5, of the Rules and Regulations, provides that"a copy of the charge shall be attached to the complaint." Since theamended charge in the instant case superseded the original chargeand inasmuch as a copy of the amended charge was attached to thecomplaint, we find that the procedure adopted is in accordance withthe provision of the said Rules and Regulations.Moreover, therespondent could not have been prejudiced by the alleged defect anddoes not contend that it has thereby been prejudiced. The ruling ofthe Trial Examiner is hereby affirmed. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel for the respondent also made separate motions that theseveral allegations of the complaint be dismissed on the ground thatthey were not sustained by the evidence. The Trial Examiner grantedthe motion to dismiss the complaint in so far as it charged that therespondent, kept under surveillance the meetings and meeting placesof members of the Union, denied the motion with respect to domina-tion of a labor organization, and reserved ruling on the motion per-taining to the alleged discriminatory discharges of Green andWiedemann.2We have reviewed the above-mentioned rulings and all the otherrulings made by the Trial Examiner on motions and on objections tothe admission of evidence and find that no prejudicial errors werecommitted.The rulings are hereby affirmed.On July 1, 1938, the Trial Examiner filed his Intermediate Reportin which he found that the respondent had engaged in and was en-gaging in unfair labor practices within the meaning of Section 8 (1)and (2) of the Act but not within the meaning of Section 8 (3) ofthe Act, and recommended that the respondent cease and desist fromthe unfair labor practices so found, and withdraw recognition fromand disestablish the Committee as a representative of its employees.Thereafter the respondent and the Union filed exceptions to the Inter-mediate Report.The parties, although accorded an opportunity fororal argument before the Board, made no request therefor.TheBoard has considered all the exceptions of the respective parties tothe Intermediate Report and in so far as they are inconsistent withthe findings, conclusions, and order below, finds them to be withoutmerit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a New York corporation having its principaloffice and place of business and operating its only manufacturingplant at Brooklyn, New York.3 It is engaged in the business ofmanufacturing meters and accessories for water and other liquids.At the date of the hearing the respondent employed at its plant ap-proximately 185 production employees.The raw materials used by the respondent at the plant in the courseof manufacture consist of bronze ingots, molded hard rubber, cast-2 Thereafter,in hisIntermediate Report, the Trial Examiner granted the motion todismiss as to Green and Wiedemann.8 In addition the respondent maintains and operates service or sales branches inBoston, Chicago, Dallas, San Francisco, and Los Angeles, each carrying a small amountof stock. NATIONAL METER COMPANY ET AL.323iron castings, nuts, bolts, and screws.Between May 1 and Novem-ber 1, 1937, the respondent secured raw materials aggregating$128,540 in value, and representing 72 per cent of all such materialsused by it, from States other than the State of New York, includingNew Jersey, Pennsylvania, Michigan, Connecticut, Massachusetts,Ohio, and Illinois.During that same period finished products aggre-gating $484,092 and constituting 89 per cent of the respondent's totaloutput were sold and shipped outside of the State of New York.II.THE ORGANIZATIONS INVOLVED'United Electrical, Radio and Machine Workers of America, Local1223, is a labor organization affiliated with the Committee for Indus-trialOrganization, admitting tomembership employees of therespondent.The Collective Bargaining Committee of National Meter Companyis a labor organization of the respondent's employees.III.THE UNFAIR LABOR PRACTICESA. The formation of the Committee; the, contracts; interference,restraint, and coercionIn the latter part of May or early in June 1937, the Union com-menced organizational activities among the respondent's employeesand succeeded in enrolling a number of them as members.AlexanderWhittaker, vice president of the respondent in charge of production,soon became aware of these activities.He testified that at some timeduring June a number of employees, whose names he could not recall,complained to him that they were being threatened with violence andloss of their jobs if they did not sign up with the Union.Accordingto his testimony he informed them that he could not offer them anyadvice, because it was "none of [his] business."Nevertheless, shortlythereafter, he and Norbert Kenny, the respondent's president andtreasurer, discussed the situation with officers of several other firmsin Brooklyn.Following these discussions, they went to the BrooklynChamber of Commerce, of which the respondent had been a memberfor many years, and conferred with Galvin, its executive vice presi-dent, and L. L. Balleisen, industrial secretary.4From the latter'sdesk they "picked up" copies of statements purporting to set forththe rights of employees under the Act and forms of agreements whichhad been used in, other firms.On June 22 the foremen were instructed by Whittaker to notifythe employees of a meeting to be held that afternoon.Accordingly,* Referred to in the transcript of the hearing as L. L. Balliston, Industrial Consultantof the Brooklyn Chamber of Commerce. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDat 2 o'clock, the power was shut off and the employees assembled onthe first floor.They were addressed by Kenny who read from astatement which had previously been prepared by him and Whittakerand was based on the statement secured from Balleisen.He calledthe attention of the employees to the Act, advised them of their rightto bargain collectively, and stated that the respondent was in com-plete agreement with the theory of collective bargaining.He pointedout that the respondent had for many years enjoyed peaceful rela-tions with its employees and desired them to continue.Kenny thenread :Interruption of work or loss of time in this plant will not helpeither you or the management.For that reason we are offeringthe following suggestions which you are free to accept or not,as you see fit.We would be pleased to bargain collectively with a committeeof your fellow workers of your own choosing, provided a majorityof our employees so desire. If you elect and choose such a com-mittee, we would be glad to negotiate and enter into a writtencontract with this Committee on your behalf, and with each oneof you individually.You are entitled, under the Law, to join a union or not asyou see fit and we may not and will not discriminate against youon account of any union activities.Your Company has considered this subject fully and is anxiousand willing to enter into a written contract with its employees.We must, however, state at this time that we will not sign a con-tract with any union or have a closed shop in this plant.Webelieve a contract made with outsiders, and a closed shop, wouldbe against the best interest of both the Company and itsemployees.Outlining the contents of the suggested contract with a committeeof the employees, Kenny stated that it would cover rates of pay, hoursof work, "no lockouts, no strikes," and the peaceful settlement of alldisputes "by mediation between ourselves, and, if we cannot agree, byarbitration."He commented : "This type of contract will insure last-ing peace and eliminate industrial warfare. Industrial warfare is asmuch out of date as war between nations.No one has ever wona war and no one has ever won a strike. Both sides always lose.Sensible people do not have to blow each other's heads off to arriveat a fair understanding.We sincerely hope that you will give thismatter your deep consideration and we will be glad to abide by thewish of the majority of the workers in this respect."At the conclusion of the address the employees were invited to takecopies of the statement which had previously been mimeographed by NATIONAL METER COMPANY ET AL.325the respondent, and were instructed to return to their departments andelect representatives.Fourteen representatives, one for each depart-ment, were elected and constituted the Committee.The record doesnot disclose whether, prior to the election of the representatives, a votewas taken to determine the reaction of all the employees to the pro-posed plan. In the toolroom the election was prefaced by a discussioninwhich some employees, headed by George Green ,5 voiced theiropposition to the plan.A total of 2 hours' time was consumed by the meeting and the elec-tions.The employees received full pay for such time.The following day, June 23, Whittaker called a meeting of the com-mitteemen.The negotiations were perfunctory.The committeemenrequested a wage increase but it was refused. Shortly after the meet-ing Whittaker and Kenny prepared a contract, using the form securedfrom Balleisen "as a guide," and presented it to the Committee. It wasrejected for the reason that it did not grant any wage increase andcontained nothing of benefit to the employees.Within a few days asecond contract was prepared providing for a week's vacation withpay and a wage increase of 5 cents an hour. This contract was signedby the Committee and copies of it were distributed among the indi-vidual employees for their signature.The contract purported to be an agreement between the respondent,"and the duly elected collective bargaining committee consisting ofthe employees of said corporation . . .," but it was expressly intendedfor individual signature by the employees. In addition to the aboveprovisions and provisions for maximum hours and overtime, the con-tract provided that the respondent would not lock out any of itsemployees because of any dispute arising thereunder.The employeesin turn agreed not to go out on strike during the period of the contract,to July 1, 1942.A system of arbitration was included with the provisothat the discharge of any employee and "the propositions and ques-tions of a closed shop and signing of an agreement with any union"were not subject to arbitration.Paragraph "Sixth," which prescribedthe rights of the employees, read as follows :Any Employee has the right to join any union of his own choos-ing, or to refrain from joining any union. The Employees, or anyof them, shall not and have not the right to demand a closed shopor a signed agreement by his Employer with any union. Thisdoes not in any way restrain the Employees from having a unionrepresenting them or advising them in collective bargaining, andthe Employer has the absolute and unqualified right to hire ordischarge any employee or employees for any reason, or for noreason, and regardless of his or their affiliation or non-affiliationc See Infra,Section III, B.164275-39-vol x1-22 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith any union. The Employer agrees that no Employee will bedischarged because of legitimate union activitiesor affiliationwith any union .. .The circulation of the contract among the employees began aboutJune 28 and within a week all but four of the employees had signed it.Those who did not sign were not given its benefits. Thus GeorgeGreen, who at first refused to sign the contract, did not immediatelyreceive anyraise inpay.However, when he finally signed it on July12, he was given the wage increase as of June 30, the effective dateof such increase.The Committee had no rights or duties under the contract andengaged in little activity after the signatures on the contracts wereobtained, althoughWhittaker testified that individual commit-teemen came to him regarding problems involving their particulardepartments.On one occasion the employees of the toolroom delegated GeorgeGreen to confer with Smith, the foreman of that department, in anattempt to obtain the removal of Carl Eckhardt 6 as committeeman.Smith consulted Whittaker who stated that he had no objection tothe selection of another committeeman in Eckhardt's place and thatitwas up to the employees themselves. Smith, however, suggested toGreen that the election be postponed until his (Smith's) return fromvacation which he was about to take, on the ground that he did notwish the temporary foreman to be unduly "burdened." By the timeSmith returned the opposition to Eckhardt had apparently died downand nothing was done.As far as the record shows, the Committee met only twice during theperiod between the signing of the contract and the date of the hearing.On both occasions, it was summoned by Whittaker. The first meetingwas called in the fall of 1937 to permit Eckhardt and Saake, two em-ployees of the toolroom, to clear themselves of charges of being laborspies and the second one, in December 1937, when the complaint inthe present proceeding was served upon the respondent.The sequence of events and the methods used by the respondent asoutlined above have all the earmarks of the system of anti-union cam-paigns considered and condemned by the Board in a number of cases.7The evidence clearly establishes that the respondent's course of con-duct, following the Union's attempt to organize, was calculated to6 Eckhardt had been under investigationby the La Follette Civil LibertiesCommitteeas a labor spy but was exonerated.7Matter ofTheJacobsBros Co.,Inc.andUnited Electrical and RadioWorkers ofAmerica,Local No.1226,and cases there cited,5 N. L R. B. 620;Matter of FederalCarton CorporationandNew York Printing Pressmen'sUnion No 51, 5 N. LR B. 879;Matter of David E. Kennedy, Inc.andIsidore Greenberg,6 N. L R. B. 699;Matter ofFanny FarmerCandy Shops,Inc.andCommittee for Industrial Organization,10,N L. R. B. 2881 NATIONAL METER COMPANY ET AL.327circumvent the Act by discouraging organizational activities, initiat-ing the respondent's own form of collective bargaining, and imposinga contract which did not result from the processes of collective bar-gaining.The entire plan was devised by the respondent after con-sultation with Balleisen.Through the speech read by Kenny on June22 the respondent abundantly indicated its hostility to unions.Underno possible interpretation can this speech be deemed an unbiased pres-entation of the rights guaranteed employees under the Act.Thestatements that under the Act the employees were free to join a unionand the respondent was required to confer with representatives of amajority of its employees are rendered meaningless by the assertionthat the respondent will not sign a contract with any union or have aclosed shop at the plant.The bare right to join a union is obviouslyof little value without the possibility of a contract which normallyconstitutes the primary goal of union membership and activity; norcan collective bargaining as contemplated by the Act take place whenthe employer sets forth such a bar. In effect the employees were toldthat there would be no collective bargaining except through a com-mittee of the employees and pursuant to the plan offered by Kenny.The circumstances surrounding the adoption of the suggested planindicate the extent to which the will of the respondent had been im-posed on its employees.Although Kenny, in his address, stated thatthe adoption of the plan was subject to approval by a majority of theemployees, there was no method provided to ascertain such approval.Moreover, at the conclusion of the address, he instructed the employeesto return to their departments and elect representatives. It is apparentfrom the record that the contract which was thereafter signed by theCommittee and the individual employees was not a result of the proc-esses of collective bargaining contemplated by the Act.The Com-mittee's acquiescence without protest to a form of contract which, aswe find hereafter, deprived the employees of the rights guaranteedunder the Act confirms our conclusion that it did no more than gothrough the form of bargaining and that it acted as a tool of the re-spondent rather than as the representative of the employees.8Thedomination of the Committee by the respondent thereafter is attestedto by the incident relating to the attempted removal of Eckhardt ascommitteeman.Smith testified that the employees in the toolrooindepartment could have elected another representative without askinghis permission.It is significant, however, that the employees feltcompelled to consult him and that he requested them to postpone theelection until his return from vacation.8 SeeMatter of David F Kennedy, IncandIsidoreGreenberg,6 N L R B. 699;Matter of Fanny Farmer Candy Shops, Inc.andCommittee for Industrial Organization,10 N. L R.B. 288. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe contract signed by the Committee and the individual employeesalso bears a close resemblance to other contracts considered by us ina number of cases.9We have held these contracts to be invalid on theground that they constitute anti-union or "yellow dog" contracts anddiscourage membership in a labor organization.Despite the lip-service rendered by the terms of the contract to the right of an em-ployee to join any union of his own choosing, the agreement deprivesthe employees of fundamental rights inherent in union affiliation andactivity.The employees relinquish the right to protest against the re-spondent's exercise of its most powerful anti-union weapon, dischargefor union affiliation or activity, and the right to demand a signedagreement or a closed shop with any union.The burdens of thecontract are such as to leave no practical field of activity open to theUnion.We find that the respondent, by its activities described above, hasinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act; has dominated andinterfered with the formation and administration of the CollectiveBargaining Committee of the Employees of National Meter Com-pany, and has contributed support to it; and by such conduct has dis-couraged union membership.We further find that the contractsdescribed above are invalid and of no effect.B. The alleged discriminatory discharges of Green and WiedemannGeorge GreenandAloisWiedemannbegan work for the respond-ent on January 28 and April 19, 1937, respectively.They were bothemployed in the toolroom as tool makers and worked for the mostpart on fixtures and drill jigs.During the course of their employ-ment they had each received two increases in wages, one on June 2and another at the time of the signing of the contract.Green joined the Union in about the middle of June, and was themost active employee in its organizational efforts.He succeeded insigning up a large number of employees, was opposed to the electionof a committeeman in his department, and refused to sign the con-tract until July 12.Although his organizational activity ceased onabout July 5, he continued to wear his union button thereafter.On one occasion Smith said to him, "George, if I was you, I wouldnot wear the button."Wiedemann also joined the Union in the middle of June, and wasactive in soliciting members, although not to the same extent asGreen.He wore his union button only for a couple of weeks.Hewas on vacation when the contracts were first distributed for signa-ture by the employees.He signed one, however, upon his return on9 See casescited in footnote 7. NATIONAL METER COMPANY ET AL.329about July 12.He testified that his union activity continuedthereafter and that he signed up a few employees in the Union.Both Green and Wiedemann testified that after they joined theUnion they were singled out and "picked on" by Smith.Greentestified that before he had joined the Union he never experiencedany difficulties with Smith because of his work but that thereafterSmith repeatedly found fault with him.Green admitted that heoccasionally made mistakes in his work but asserted that they werenot serious and were frequently made by other employees. Smith,however, testified that the only occasion on which he criticizedGreen's work was when Green had to go over a jig which he wasassigned to make four successive times before it finally passed inspec-tion.Smith further testified that he thereafter assigned Green tosimpler work consisting of roughing tools and had no further occa-sion to criticize his work.Both Green and Wiedemann testified thatthey were upbraided for using a certain type of tool in measur-ing their work.According to Smith's testimony, these particulartools or blocks were to be used only in connection with the most accu-rate work and most employees had to be cautioned in this respect.Green and Wiedemann advanced as further evidence of Smith's biastowards them the circumstance that after they had joined the Unionhe transferredWiedemann, who had theretofore been working nextto Green, to the other side of the room. Smith testified that he didso because they were continually talking to each other, although headmitted that there was no rule prohibiting employees from talkingoccasionally.Shortly after the middle of September 1937, Smith informedMacllwaine, the respondent's production engineer, that there was alack of work in the toolroom.After conferring withWhittaker,Macllwaine instructed Smith to lay off two men in his department.Smith thereupon on September 28, 1937, laid off Green and Wiede-mann.On the same day 14 other employees were laid off in the restof the plant.Further lay-offs occurred thereafter, so that by Janu-ary 11, 1938, a total of 97 employees had been laid off in the entireplant, 7 of them from the toolroom. By the date of the hearing noneof the employees laid off in the toolroom had been recalled; norwere any new employees hired to take their places.The testimony is uncontradicted that beginning in September 1937,production in the toolroom as well as in the rest of the plant wasreduced due to business conditions, and that the reduction in pro-duction made feasible certain lay-offs on September 28. Smith testi-fied that Green and Wiedemann were selected for lay-off in the tool-room because they were less competent than other employees doingthe same type of work.He stated in this regard that Green, havingproved unsuccessful as a tool maker, had previously been assigned 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDto simpler work roughing tools and that Wiedemann's work as atool maker was not sufficiently accurate.Of the 13 men who were retained in the toolroom at the timeGreen and Wiedemann were laid off, all except 2, Klosterman andPittner, had greater seniority, 7 having been in the respondent'semploy for over 15 years and the remaining 4 since late in 1936.Whittaker testified that although seniority was always consideredin making lay-offs, the determinative factor was efficiency consideredin the light of the nature of the work available.Pittner, who beganwork on September 15, 1937, performed special gauge and die work,which was entirely different from the work performed by eitherGreen or Wiedemann, and the record shows that neither Green norWiedemann was capable of performing the work done by Pittner.Klosterman, who was employed on May 12, 1937, did general machinework and according to Smith was a particularly competent employee.That neither Green nor Wiedemann was as qualified as Klostermanto do the machine repair work did not appear to be contested. In-deed, Green had seldom done any repair work and could not repairspecialmachines.Under all the circumstances, we conclude that it has not been suffi-ciently established that the respondent discriminated in regard to hireor tenure of employment of Green or Wiedemann. The allegationsof the complaint with regard to Green and Wiedemann will, therefore,be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII A, above, occurring in connection with its operations describedin Section I above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYWe have found that the respondent has dominated and interferedwith the formation and administration of the Collective BargainingCommittee of the Employees of National Meter Company, and hascontributed support to it.Such an organization cannot, in view ofthe circumstances, operate as a true representative of the respondent'semployees.We shall, therefore, order the respondent to withdrawrecognition from it and to disestablish it as representative of any ofthe respondent's employees for the purpose of dealing with the re-spondent concerning grievances, labor disputes, rates of pay, wages,hours of employment, or conditions of work. NATIONAL METER COMPANY ET AL.331Having found that the contracts signed by the Committee and theindividual employees are invalid and of no effect, we will order therespondent to cease giving any effect to them.We will also order therespondent to cease and desist from in any manner interfering with,restraining, and coercing its employees in the_ exercise of the rightsguaranteed by Section 7 of the Act.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.United Electrical, Radio and MachineWorkers of America,Local 1223, and the Collective Bargaining Committee of the Em-ployees of National Meter Company are labor organizations withinthe meaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and adminis-tration of the Collective Bargaining Committee of the Employeesof National Meter Company, and by contributing support to it, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (2) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (3) of the Act.ORDERUpon the basis of the findings of fact and conclusions of law andpursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondent,NationalMeter Company, Brooklyn, New York, and its officers,agents, successors, and assigns shall :1.Cease and desist from :(a)Dominating or interfering with the administration of the Col-lectiveBargaining Committee of the Employees of National MeterCompany, or with the formation or administration of any other labororganization of its employees, and from contributing support to theCollective Bargaining Committee of the Employees of National MeterCompany or any other labor organization of its employees;(b)Giving effect to the contracts made with the Collective Bar-gaining Committee of the Employees of National Meter Company andto the individual contracts made with its employees; 332DECISIONSOF NATIONAL LABORRELATIONS BOARD(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform,join,or assistlabor organizations, to bargain collectivelythrough representatives of their own choosing, and toengage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Withdraw all recognition from the Collective Bargaining Com-mittee of the Employees of National Meter Company as a representa-tive of any of its employees for the purpose of dealing with therespondent concerning grievances, labor disputes, rates of pay, wages,hours of employment, or other conditions of work, and completely dis-establish the Collective Bargaining Committee of the Employees ofNational Meter Company as such representative;(b)Personally inform in writing each of its employees who hasentered into the individual contract of employment, that the obtain-ing of such contract by the respondent constituted an unfair laborpractice within the meaning of the National Labor Relations Act,that therefore the respondent is obliged to discontinue such contractas a term or condition of employment and to desist from in any man-ner enforcing or attempting to enforce such contract, and that saidcontract is void and of no effect;(c) Immediately post notices in conspicuous places throughout itsplant and maintain such notices for a period of at least sixty (60)consecutive days, stating (1) that the respondent will cease and desistin the manner aforesaid; (2) that the respondent withdraws and willrefrain from all recognition of the Collective Bargaining Committeeof the Employees of National Meter Company as a representative ofany of its employees and completely disestablishes it as such repre-sentative; and (3) that the contract made with the Collective Bar-gaining Committee of the Employees of National Meter Companyand the individual contracts made with its employees are void and ofno effect;(d)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply therewith.AND IT IS FURTHERoRDFnEDthat the complaint, in so faras it allegesthat the respondent has engaged in unfair labor practices within themeaning of Section 8 (3) of the Act, be, and it hereby is, dismissed.1